UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6654



ALVIN O. WASHINGTON,

                                              Plaintiff - Appellant,

          versus


APRIL RYDER; DOCTOR REESE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-575-7)


Submitted:   May 29, 2003                     Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin O. Washington, Appellant Pro Se.     Helen Eckert Phillips,
Standardsville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin O. Washington appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. See Washington v. Ryder,

No. CA-02-575-7 (W.D. Va. Mar. 31, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2